LATTIMORE, J.
Appellant was convicted in the district court of Wichita county of theft of property of the value of more than $50, and his punishment fixed at two ye'arg in the penitentiary.
No statement of facts or bills of exception appear in the record. The indictment is in proper form, alleging the fraudulent acquisition by appellant of property therein de•scribed of the value of more than $50. The charge of the court is in the usual form.
No error appearing in the record, an af-firmance is ordered.